Citation Nr: 0107445	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-04 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for residuals of 
trauma to the left second toe, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1948 to July 1952 
and from May 1955 to February 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, wherein the veteran's claim for an 
increased evaluation was denied.

In February 2000 the RO received the veteran's notice of 
disagreement, which states medical records show that his 
disability has had an effect on his left side.  The attached 
medical records show that the veteran also complained of left 
hip and left knee pain.  It appears from the statement and 
the medical records that additional claims are being raised 
for service connection for disabilities of the left hip and 
left knee claimed as secondary to service-connected residuals 
of trauma to the left second toe.  Since these issues have 
not been developed for appellate review, they are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's service-connected residuals of trauma to 
the left second toe are manifested by pain, flare-ups, 
limited range of motion, swelling in the metatarsophalangeal 
joint, and a lack of pain, swelling, or decreased range of 
motion in other areas of the foot.  These symptoms are 
productive of no more than moderate disability.


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
residuals of trauma to the left second toe have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic code 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran was diagnosed 
as having Freiberg's infraction of the second metatarsal 
phalangeal joint of the left foot, which had its onset in 
childhood and existed prior to service.  A medical board 
report also diagnoses the veteran as having osteochondrosis 
of the second metatarsal head, left foot and arthritis, not 
elsewhere classified, in the second metatarsophalangeal joint 
of the left foot.  In July 1975 he was granted service 
connection for residuals of trauma to the left second toe and 
a 10 percent evaluation was assigned.

On a number of occasions from April to October 1998, the 
veteran sought VA outpatient treatment for complaints of pain 
involving the left second toe.  Some adjustment of a 
metatarsal bar was provided and pain medication was offered.  
The veteran declined the medication, stating that he would 
continue to tolerate the pain and take Tylenol as needed.

In February 1999 the veteran filed a claim for an increased 
evaluation for the service-connected residuals of trauma to 
the left second toe.

The veteran underwent a VA examination in February 1999.  He 
complained of pain in the left second toe.  He had weakness 
and stiffness with no swelling, heat or redness.  He had pain 
at rest, standing, and on walking.  He had fatigability and 
lack of endurance.  He reported flare-ups occurring three 
times per week lasting thirty minutes to one hour and 
aggravated by walking.  During these flare-ups he lost "50 
percent."  The severity of his pain was described as 
moderate and was alleviated by Tylenol and rest.  The 
examiner noted that the veteran's gait was antalgic in that 
he had pain in the left great toe with each step.  The left 
second toe was slightly shorter than the right second toe and 
there was an absence of flexion and extension at the second 
metatarsophalangeal joint.  There was swelling of the bony 
head of the second metatarsal, which was readily palpable.  
The diagnoses were Freiberg's disease of the second 
metatarsal head, post-traumatic degenerative joint disease, 
and osteochondritis/osteochondrosis of the second metatarsal 
head.

A February 2000 outpatient report from the VA Medical Center 
(VAMC) in Manchester states the veteran complained of 
increased pain in the left ankle and lateral foot and that he 
indicated that he had no particular problem until recent 
months.  He also indicated that he had steroid treatments 
several months earlier with good results, but that pain had 
since recurred.  There were no complaints of swelling or 
redness of the involved joints.  There was old, chronic 
swelling of the second metatarsophalangeal joint with no 
active range of motion or passive range of motion.  No other 
areas of the left foot and ankle were tender or swollen or 
had decreased range of motion.  It was noted that he walked 
with a limp and used a cane.  X-rays of the foot and ankle 
showed the old, stable deformity at the second 
metatarsophalangeal joint and minimal post-traumatic 
degenerative changes at the ankle, but no acute changes.

Legal Analysis

The veteran contends that the service-connected residuals of 
trauma to the left second toe are more disabling than 
reflected in the 10 percent evaluation.  In a February 2000 
treatment record from the VAMC in Manchester, New Hampshire, 
he complained of increased pain in the left ankle and lateral 
foot. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Separate diagnostic codes identify 
the various disabilities.  In addition, VA has a duty to 
acknowledge all regulations that are potentially applicable 
through the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating the veteran's request for an increased 
evaluation, the Board considers the medical evidence of 
record.  The medical findings are then compared to the 
criteria set forth in VA's Schedule of ratings.

The history of the veteran's residuals of trauma to the left 
second toe have been considered, although the present level 
of disability is of primary concern when determining whether 
he is entitled to a rating higher than 10 percent.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
38 C.F.R. § 4.20 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The veteran's service connected left second toe disability is 
currently assigned a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2000), other foot injuries, 
which contemplates a moderate disability.  Under this code a 
20 percent evaluation is warranted for a moderately severe 
foot disability and a 30 percent evaluation is warranted for 
a severe foot disability.  A 40 percent evaluation is 
warranted for actual loss of use of the foot.  Id.

The Board has considered all of the evidence of record and 
finds that the veteran's service-connected residuals of 
trauma to the left second toe more nearly approximates the 
criteria of no more than 10 percent disabling according to 
applicable schedular criteria.

The veteran complained of left ankle, lateral foot, and 
second great toe pain.  He reported that he had flare-ups 
three times a week with moderate pain that was short in 
duration.  Flare-ups were reportedly aggravated by walking 
and resulted in a loss of "50 percent."  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§§ 4.40, 4.45 (2000) were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated, and 
that the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separately 
from any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).  
Having considered these complaints in light of 38 C.F.R. 
§§ 4.40 and 4.45, the Board finds that these complaints do 
not warrant a higher evaluation since flare-ups were short in 
duration and pain was always resolved by treatment and rest.  
It is important to bear in mind that a 10 percent evaluation 
contemplates moderate disability, which would take into 
account some brief episodes of recurring symptoms (e.g., 
pain, etc.) as a result of his toe disability.

The veteran's disability does not warrant a 20 percent 
evaluation because it is not moderately severe.  In a 
February 1999 VA examination report the severity of pain was 
characterized as "moderate."  Furthermore, there is no 
objective evidence that there has been any significant change 
in his condition since he received the 10 percent evaluation 
in 1975.  In fact, X-ray results reported in the Manchester 
VAMC treatment record dated in February 2000 state he had an 
"old, stable deformity at the second metatarsophalangeal 
joint."  Moreover, the objective findings indicate that no 
other area of the foot was painful, swollen, or had decreased 
range of motion.

In sum, the overall disability picture presented for 
residuals of trauma to the left second toe, which includes 
pain, absent range of motion of the metatarsophalangeal 
joint, and flare-ups, does not warrant a higher evaluation.

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for residuals of 
trauma to the left second toe, currently evaluated as 10 
percent disabling, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991). 


ORDER

Entitlement to an increased evaluation for residuals of 
trauma to the left second toe is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

